Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed September 8, 2022 has been entered and made of record. Claims 6, 14, and 19 have been amended. By this amendment, claims 1-24 are pending in this application

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. 

-- Applicant asserted, (Page 10), that on page 12, the Office Action states that 
claims 1, 5, 7, 11, 13, and 15 are rejected under 35 U.S.C. §103, however lists the rejection under the heading “Claim Rejections - 35 U.S.C. §102. Applicant further asserted that it is unclear whether claim 2 is rejected in view of U.S. Patent Application Publication No. 2020/0085382. 
For clarification, claims 1, 5, 7, 11, 13, and 15 are rejected under 35 U.S.C 102(a)(1), and that claim 2 is rejected under 35 U.S.C 103 over Fang in view of Apte.



-- Applicant further asserted, (Page 10), that new claims 25-34 of U.S. Patent 
Application No. 17/305,631 and claims 1-7 of the present application do not claim the same invention, in view of a preliminary Amendment on April 14, 2022, for the copending U.S. Patent Application No. 17/305,631. 
In view of applicant’s cancelling claims 1-24 and adding new claims 25-34 in the copending U.S. Patent Application No. 17/305,631, the statutory type double patenting rejection of claims 1-7 has been withdrawn.

-- Applicant further asserted, (Pages 12-13), that While the cited portions of Fang may refer to clusters, the cited portions of Fang do not teach or suggest “clustering the input medical images into a plurality of clusters” as recited in claim 1. In particular, the clusters in the cited portions of Fang are not clusters of “input medical images.” Instead, the clusters in the cited portions of Fang are clusters of radiomic features. 
The Examiner respectfully disagrees, because of the following reasons:
Fang discloses retrieving the CT images from PACS, (section 2.2), and then computing radiomics features for the CT images, (table 2). Further, Fang further discloses implementing unsupervised clustering on the radiomic features, (section 2.5), which obtains a first cluster of radiomic features associated with the infection COVID-19 pneumonia, (i.e., cluster associated with disease); and a second cluster of radiomic features associated with other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, (i.e., cluster not associated with COVID-19 pneumonia, “i.e., disease”), based on radiomic signature score, (section 3.3, and Fig. 3a, 3b, and “conclusion”), which implicitly results in distinguishing or classifying the input medical images, “CT images”, into different groups including a group of images associated with the infection COVID-19 pneumonia, (i.e., cluster of one or more images associated with disease), and another group of images associated with other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, (i.e., cluster of one or more images not associated with COVID-19 pneumonia, “i.e., disease”, based on applying the radiomic signature scores, “one or more metrics” to the input medical images, “CT images”. 
For the reasons stated above, the rejection of claims 1, 8, and 11, and their dependent claims was proper, and it is maintained.

-- Applicant further asserted, (Pages 14-15) that it would not be obvious to one of ordinary skill in the art to replace the radiomic heatmap in Fang with the probability maps in Taerum for classifying patients as having COVID-19.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fang et al discloses a computer implemented method comprising: receiving an input medical image of lungs of a patient, (section 2.2., Chest CT examinations are performed for patients, and images an, photographed at lung); segmenting the lungs from the input medical image, (see at least: section 2.2, the 2-dirnensional region of interest (ROI) covering the entire lesion area is segmented); generating a probability map Radiomic heatmap for abnormality patterns associated with a disease from the input medical image, (see at least: Fig. 1, generating Radiomic heatmap. Further, section 3.2, significant differences of radiomic expression between the two groups are revealed in the radiomic heatmap (Fig. 1), indicating intrinsic relations between CT phenotype of lesion and the phenotype type), [i.e., Radiomic heatmap implicitly indicates the abnormality patterns associated with a disease from the input medical image); and determining a classification of the input medical image based on the segmented lungs and the probability map Radiomic heatmap, (see section 4, “conclusion”, the model based on these features could well discriminate COVID-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., discriminate COVID-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia is implicitly based on the segmented 2-dirnensional region of interest (ROI) covering the entire lesion area at section 2.2, and the generated Radiomic heatmap of Fig. 1]); the classification representing whether the input medical image is associated with the disease, (see at least: section 4, “conclusion”, discriminate COVID-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., discrimination method, “classification”, implicitly representing whether the input medical image is associated with the disease, “COVID-19”). Fang et al does not expressly disclose generating a probability map for abnormality patterns associated with a disease from the input medical image, and determining a classification of the input medical image based on the segmented lungs and the probability map. However, Taerum discloses generating a probability map for abnormality patterns associated with a disease from the input medical image, (see at least: Par. 0030, and 0133, generating probability maps for each image of the image data, wherein the probability of each pixel represents the probability of whether or not the pixel is part of a lesion candidate, [i.e., generating a probability map for abnormality patterns associated with a disease from the input medical image]); and determining a classification of the input medical image based on the segmented lungs and the probability map, (see at least: Par. 0133-0134,  probability maps are transformed into a label mask, wherein all pixels with a probability above 0.5 are set to “potentially cancerous” and all pixels with a probability below 0.5 are set to background at 814, [i.e., determining a classification of the input medical image based on the probability map(s), based on pixels probability that are set to “potentially cancerous” and the pixels probability that are set to background]). Further, Par. 0028, the machine learning utilizes at least one CNN to both locate and segment lesion candidates represented in the received image data; classifies malignancy or other properties of the lesion candidates, [i.e., implicitly determining a classification of the input medical image based on the segmented lungs]). Fang et al and Taerum are combinable because they are both concern with disease-based CT images evaluation. Using the Taerum’s probability map in Fang’s classification input medical images method, represents a simple substitution of one well known element, (Fang’s Radiomic heatmap), with another well-known element, (Taerum’s probability map), to produce predictable results of classifying the images, based on probability diseased pixels and not diseased probability pixels, (Taerum, Par. 0133). Further, [KSR type finding; e.g., "the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention”. Therefore, it would have been obvious to combine Fang et al and Taerum to obtain the invention as specified in claim 16. Further, in response to Applicant’s arguments that the office Action relies on hindsight to pick and choose elements of Fang and Taerum using Applicant’s specification as a template to reject the claims, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the reasons stated above, the rejection of claims 16-24 was proper, and it is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, 13, and 15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Fang et al, (“CT radiomics can help screen the coronavirus disease 2019 (COVID-19): a preliminary study”, Springer, Vol. 63, no. 7, April 15, 2020, PP 1-8)

In regards to claim 1, Fang et al discloses a computer implemented method, comprising: 
receiving input medical images, (section 2.2., retrieving CT images from the picture archiving and communication system (PACS));
computing a plurality of metrics for a disease for each of the input medical images, (see at least: Table 2, “Group”, radiomic features, “plurality of metrics”); and 
clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics, (see at least: sections 2.5, 3.3, and Fig. 3a, 3b, the unsupervised clustering is implemented based on applying radiomics signature scores to the CT images, [i.e., implicitly clustering the input medical images, “CT images”, into a plurality of clusters, based on one or more of the plurality of metrics, “radiomics signature scores”. Note that the radiomics signature scores are construed as one or more of the plurality of metrics]), the plurality of clusters comprising: 
a cluster of one or more of the input medical images associated with the disease, and one or more clusters of one or more of the input medical images not associated with the disease, (see at least: section 3.3, and Figs. 3a, 3b, and section 4, “conclusion”, obtaining a first cluster of radiomic features associated with the infection COVID-19 pneumonia, (i.e., cluster associated with disease); and a second cluster of radiomic features associated with other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, (i.e., cluster not associated with COVID-19 pneumonia, “i.e., disease”), [i.e., the unsupervised clustering based on applying radiomics signature scores to the CT images, “input medical images”, implicitly results in distinguishing or classifying the input medical images, “CT images”, into a group of images associated with the infection COVID-19 pneumonia, (i.e., cluster of one or more images associated with disease), and another group of images associated with other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, (i.e., cluster of one or more images not associated with COVID-19 pneumonia, “i.e., disease”)]).

The prior art made of record and not relied upon is considered pertinent to claim 1.
-- Dilbag et al, (“Classification of COVID-19 patients from chest CT images using multi-objective differential evolution-based convolutional neural networks”, Springer, April 27, 2020, Pages 1-11), (see at least: Abstract, Fig. 1, and Pages 1-3)

In regards to claim 5, Fang et al further discloses selecting the one or more of the plurality of metrics that most discriminate medical images associated with the disease from medical images not associated with the disease, (see at least: Figs. 3a, 3b, and section 4, In addition, the model based on these radiomic features, “plurality of metrics”, could well discriminate COVlD-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia).

In regards to claim 7, Fang further discloses wherein the disease is COVID-
19 (coronavirus disease 2019), (see at least: Abstract, Coronavirus disease 2019 (COVID-19).

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a non-transitory computer readable medium storing computer program instruction(s), the computer program instructions when executed by a processor cause the processor to perform operations”. However, Fang discloses the “non-transitory computer readable medium storing computer program instruction(s), the computer program instructions when executed by a processor cause the processor to perform operations”, (see at least: section 2.3, “feature extraction algorithms”)

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 5. As such, claim 13 is in rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 7. As such, claim 15 is in rejected for at least similar rational.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al, in view of Apte et al, (US-PGPUB 2019/0050534)
Fang discloses the limitations of claim 1.
Fang does not expressly disclose the performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images
However, Apte et al discloses performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images, (Par. 0102, identifying groups (e.g., clusters), which can include performing unsupervised hierarchical clustering, where inputs can include the matrix of pairwise scaled correlations (co−r.sub.12=r.sub.12h.sub.1.sup.2h.sub.2.sup.2); calculating a distance matrix through a Spearman correlation among the rows to estimate their distances; and using the distance matrix as an input for the hierarchical clustering, [i.e., unsupervised hierarchical clustering based on a distance between each pair matrix]).
Fang and Apte et al are combinable because they are both concerned with disease evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang, to apply the unsupervised hierarchical clustering based pairwise matrix distance, as though by Apte et al, to the Fang’s CT medical images, in order to characterizing, monitoring, diagnosing, and/or intervening in one or more disease-related health conditions, (Apte et al, Par. 0004).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang and Apte, as applied to claim 2, and further in view of Kley, (US Patent 7,196,328)
The combine teaching Fang and Apte as whole discloses the limitations of the claim 2.
The combine teaching Fang and Apte as whole does not expressly disclose computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images; and averaging the initial distances between the same metrics for each respective pair of images.
Kley discloses computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images, (see at least: col. 14, lines 44-47, “an initial distance metric is determined”); and averaging the initial distances between the same metrics for each respective pair of images, (see at least: col. 15, lines 1-2, “the nine distance values are then averaged to arrive at an initial distance metric for the reference position”).
Fang and Apte and Kley are combinable because they are both concerned with processing images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Fang and Apte, to apply the method of determining the initial distance, and averaging the distances values, as though by Kley, in order to arrive at an initial distance metric, (Kley, col. 15, lines 1-2)

Claims 4, 6, 8, 12, 14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al, (“CT radiomics can help screen the coronavirus disease 2019 (COVID-19): a preliminary study”, Springer, Vol. 63, no. 7, April 15, 2020, Pages 1-8) in view of Taerum et al, (US-PGPUB 2020/0085382)

In regards to claim 4, Fang et al discloses the limitations of claim 1.
Fang et al does not expressly disclose wherein clustering the input medical images into a plurality of clusters based on one or more of the plurality of metrics to classify the input medical images comprises: performing a supervised classification using a random forest classifier and a logistic regression classifier
However, Taerum discloses the performing a supervised classification using a random forest classifier and a logistic regression classifier, (see at least: Par. 0320, the CNN model is regression model, “supervised classification using a logistic regression classifier”. Further, Par. 0323, classification algorithm  may be a “random forest”).
Fang et al and Taerum are combinable because they are both concern with disease-based CT images evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang et al, to use regressor model, and random forest, as though by Taerum, in order to predict a similarity metric between the query lesion and each lesion or a subset of lesions in the CBIR database 2912, (Taerum, Par. 0320).

In regards to claim 6, Fang et al discloses the limitations of claim 1.
Furthermore, Fang et al discloses wherein the plurality of metrics for the disease represent the distribution, and extent of the disease, (see at least: section 3.3, and Fig. 3, distributions of the radiomic signature scores and pneumonias types in the training set and test set, [i.e., the radiomic signature scores, “plurality of metrics”, for the disease represent the distribution]. Further, section 4, “the model based on these features could well discriminate COVID-19 pneumonia from other pneumonias such as flu Pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., the plurality of metrics for the disease represent an extent of the disease]).
Fang et al does not expressly disclose wherein the plurality of metrics for the disease represent the location.
However, Taerum et al discloses wherein the plurality of metrics for the disease represent the location, (see at least: Par. 0300,  perform the training in a supervised manner using both lesion images and ground truth labels, to generate location of the lesion within the body, “location”).
Fang et al and Taerum are combinable because they are both concern with disease-based CT images evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang et al, to perform the training in a supervised manner using both lesion images and ground truth labels, as though by Taerum, in order to generate the location of lesion within the body, (Taerum, Par. 0300)
Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in rejected for at least similar rational.
Fang et al does not expressly disclose an apparatus.
However, Taerum et al discloses a machine learning system, (see at least: Par. 0023, “apparatus”).
Fang et al and Taerum are combinable because they are both concern with disease-based CT images evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang et al, to use the machine learning system, in order to classify the entire input anatomical structure as containing a lesion candidate, (Taerum, Par. 0023)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 4. As such, claim 12 is in rejected for at least similar rational.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 6. As such, claim 14 is in rejected for at least similar rational.

In regards to claim 16, Fang et al discloses a computer implemented method comprising: 
receiving an input medical image of lungs of a patient, (section 2.2., Chest CT examinations are performed for patients, and images an, photographed at lung);
segmenting the lungs from the input medical image, (see at least: section 2.2, the 2-dirnensional region of interest (ROI) covering the entire lesion area is segmented); 
generating a Radiomic heatmap for abnormality patterns associated with a disease from the input medical image, (see at least: Fig. 1, generating Radiomic heatmap. Further, section 3.2, significant differences of radiomic expression between the two groups are revealed in the radiomic heatmap (Fig. 1), indicating intrinsic relations between CT phenotype of lesion and the phenotype type), [i.e., Radiomic heatmap implicitly indicates the abnormality patterns associated with a disease from the input medical image); and 
determining a classification of the input medical image based on the segmented lungs and the Radiomic heatmap, (see section 4, “conclusion”, the model based on these features could well discriminate COVID-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., discriminate COVID-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia is implicitly based on the segmented 2-dirnensional region of interest (ROI) covering the entire lesion area at section 2.2, and the generated Radiomic heatmap of Fig. 1]);
the classification representing whether the input medical image is associated with the disease, (see at least: section 4, “conclusion”, discriminate COVID-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., discrimination method, “classification”, implicitly representing whether the input medical image is associated with the disease, “COVID-19”).
Fang et al does not expressly disclose generating a probability map for abnormality patterns associated with a disease from the input medical image, and determining a classification of the input medical image based on the segmented lungs and the probability map.
However, Taerum discloses generating a probability map for abnormality patterns associated with a disease from the input medical image, (see at least: Par. 0030, and 0133, generating probability maps for each image of the image data, wherein the probability of each pixel represents the probability of whether or not the pixel is part of a lesion candidate, [i.e., generating a probability map for abnormality patterns associated with a disease from the input medical image]); and determining a classification of the input medical image based on the segmented lungs and the probability map, (see at least: Par. 0133-0134,  probability maps are transformed into a label mask, wherein all pixels with a probability above 0.5 are set to “potentially cancerous” and all pixels with a probability below 0.5 are set to background at 814, [i.e., determining a classification of the input medical image based on the probability map(s), based on pixels probability that are set to “potentially cancerous” and the pixels probability that are set to background]). Further, Par. 0028, the machine learning utilizes at least one CNN to both locate and segment lesion candidates represented in the received image data; classifies malignancy or other properties of the lesion candidates, [i.e., implicitly determining a classification of the input medical image based on the segmented lungs]).
Fang et al and Taerum are combinable because they are both concern with disease-based CT images evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Fang et al, to substitute the Fang’s Radiomic heatmap, with the probability map, as though by Taerum, in order to classify the images, based on probability diseased pixels and not diseased probability pixels, (Taerum, Par. 0133).
In regards to claim 17, the combine teaching Fang et al and Taerum as whole discloses the limitations of claim 16.
Furthermore, Fang et al discloses wherein the disease is COVID-19 (coronavirus disease 2019) and the abnormality patterns associated with COVID-19 comprise opacities of one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern, (see at least: Page 2, 1st paragraph, “ground glass opacities”).

In regards to claim 18, the combine teaching Fang et al and Taerum as whole discloses the limitations of claim 16.
Furthermore, Fang et al discloses wherein the classification of the input medical image is an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease, (section 4, “conclusion”, the model based on radiomic features could well discriminate COVlD-19 pneumonia from other pneumonias such as flu pneumonia, bacterial pneumonia, and mycoplasma pneumonia, [i.e., the classification of the input medical image is implicitly an indication that the input medical image is associated with the disease or an indication that the input medical image is not associated with the disease]).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 16. As such, claim 19 is in rejected for at least similar rational.
The Examiner acknowledged the following additional limitation(s): “an apparatus”. However, Taerum discloses the “apparatus”, (see at least: 0023, machine learning system, “apparatus”).
Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 17. As such, claim 20 is in rejected for at least similar rational.

Regarding claim 21, claim 21 recites substantially similar limitations as set forth in claim 18. As such, claim 21 is in rejected for at least similar rational.

Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 16. As such, claim 22 is in rejected for at least similar rational.
The Examiner acknowledged the following additional limitation(s): “a non-transitory computer readable medium storing computer program instruction(s), the computer program instructions when executed by a processor cause the processor to perform operations”. However, Fang et al discloses the “non-transitory computer readable medium storing computer program instruction(s), the computer program instructions when executed by a processor cause the processor to perform operations”, (see at least: section 2.3, “feature extraction algorithms”). 

Regarding claim 23, claim 23 recites substantially similar limitations as set forth in claim 17. As such, claim 23 is in rejected for at least similar rational.

Regarding claim 24, claim 24 recites substantially similar limitations as set forth in claim 18. As such, claim 24 is in rejected for at least similar rational.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al, and Taerum et al, as applied to claim 8 above; and further in view of Apte et al, (US-PGPUB 2019/0050534)
The combine teaching Fang et al and Taerum discloses the limitations of claim 8.
the combine teaching Fang et al and Taerum as whole does not expressly disclose the performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images
However, Apte et al discloses performing unsupervised hierarchical clustering based on a distance between each pair of images in the input medical images, (Par. 0102, identifying groups (e.g., clusters), which can include performing unsupervised hierarchical clustering, where inputs can include the matrix of pairwise scaled correlations (co−r.sub.12=r.sub.12h.sub.1.sup.2h.sub.2.sup.2); calculating a distance matrix through a Spearman correlation among the rows to estimate their distances; and using the distance matrix as an input for the hierarchical clustering, [i.e., unsupervised hierarchical clustering based on a distance between each pair matrix]).
Fang et al and Taerum and Apte et al are combinable because they are both concerned with disease evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Fang et al and Taerum, to apply the unsupervised hierarchical clustering based pairwise matrix distance, as though by Apte et al, to the Fang’s CT medical images, in order to characterizing, monitoring, diagnosing, and/or intervening in one or more disease-related health conditions, (Apte et al, Par. 0004).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al, and Taerum et al, and Apte et al, as applied to claim 9 above; and further in view of Kley, (US Patent 7,196,328)
The combine teaching Fang et al and Taerum and Apte et al discloses the limitations of claim 9.
The combine teaching Fang et al and Taerum and Apte et al as whole does not expressly disclose computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images; and averaging the initial distances between the same metrics for each respective pair of images.
Kley discloses computing an initial distance between same metrics of the one or more of the plurality of metrics for each respective pair of images, (see at least: col. 14, lines 44-47, “an initial distance metric is determined”); and averaging the initial distances between the same metrics for each respective pair of images, (see at least: col. 15, lines 1-2, “the nine distance values are then averaged to arrive at an initial distance metric for the reference position”).
Fang et al and Taerum and Apte et al and Kley are combinable because they are both concerned with processing images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Fang et al and Taerum and Apte et al, to apply the method of determining the initial distance, and averaging the distances values, as though by Kley, in order to arrive at an initial distance metric, (Kley, col. 15, lines 1-2)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            11/14/2022